STAKELY, Justice.
This court has held that in a petition for a writ of certiorari to review the opinion and judgment of the Court of Appeals, “we only pass on the grounds on which the certiorari is sought.” Davenport-Harris Funeral Home v. Chandler, 264 Ala. 623, 88 So.2d 878, 879; Liberty National Life Ins. Co. v. Stringfellow, 265 Ala. 561, 92 So.2d 927. Since no ground for review is stated in the present petition, there is nothing for us to review.
Writ denied.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.